Filed Pursuant to Rule 424(b)(2) Registration No. 333-146540 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Per Security(1) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee(3) Common Stock, par value $0.01 per share 25,000,000 shares $18.04 $451,000,000 $17,724.30 (1) Calculated in accordance with Rule 457(c) under the Securities Act of 1933, as the average of the high and low price of our common shares on the Nasdaq Global Market on October 31, 2008. (2) Estimated solely for purposes of determining the registration fee pursuant to Rule 457(a) under the Securities Act of (3) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. PROSPECTUS SUPPLEMENT Filed Pursuant to 424(b)(2) (To Prospectus dated October 17, 2008) Registration No. 333-146540 DryShips
